t c summary opinion united_states tax_court melissa l moloney petitioner v commissioner of internal revenue respondent docket no 21859-04s filed date melissa l moloney pro_se bradley c plovan for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for her taxable_year the issue remaining for decision is whether petitioner is required to include in gross_income for her taxable_year a dollar_figure award that she received in that year we hold that she is background virtually all of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition in this case she resided in baltimore maryland throughout the period through the federal stafford loan subsidized and unsubsidized program made educa- tional loans totaling approximately dollar_figure to petitioner that she used to pay expenses that she incurred in attending law school petitioner’s law school loan neither the note nor any other documents relating to that loan provided that petitioner’s law school loan would be forgiven if petitioner were to work after law school for the baltimore county state’s attorney’s office state’s attorney’s office in the janet l hoffman loan assistance repayment program larp through the maryland higher education commission offered petitioner an award of dollar_figure for the award year petitioner’s larp award that was to be used to repay part of petitioner’s law school loan the letter by which petitioner was notified of petitioner’s larp award petitioner’s larp award notification letter stated in pertinent part you are being offered a janet l hoffman loan assis- tance repayment program larp award for the award year please sign and return the larp award letter and cer- tification form to the office of student financial assistance within three weeks of the date on the award letter please be aware of the following information regarding your larp award the larp award will be sent to you in the form of a dual-payee check made out to both you and the lender with whom you have the highest loan indebt- edness two dual-payee checks will be sent to you one in november and one in march the first employment verification form is included in your application form the second employment verification form will be sent in february the march check will be sent after your second employment verification form has been received if your employment veri- fication is not received within the allowed time your larp award will be canceled the larp award is renewable next year but is subject_to change in light of your financial con- dition and the number of years you have received larp assistance you are responsible for contacting your lender to discuss how the larp award will affect payment for this year this larp award can only be used with the lender specified on the award letter it is your respon- sibility to pay your loans with other lenders the larp award is considered taxable_income for the year that the actual payment is received it is your responsibility to declare it as such on your income_tax return to accept the larp award you must maintain full-time employment with the state_or_local_government or a nonprofit organization if you change employment and the new employer is ineli- gible you will be required to repay the larp award on a prorated basis to the office of student financial assistance in order to qualify for petitioner’s larp award petitioner was required to be a so-called public servant during petitioner worked for the state’s attorney’s office such work qualified petitioner as a public servant for purposes of peti- tioner’s larp award petitioner’s larp award of dollar_figure was determined on a sliding scale based upon petitioner’s salary at the state’s attorney’s office on date petitioner accepted petitioner’s larp award of dollar_figure and signed the financial aid notification acceptance letter that she received from the maryland higher education commission that letter stated in pertinent part the maryland higher education commission is pleased to offer you financial aid for the award year these funds are intended to assist you with the repay- ment of your educational loan with the lender listed below please be aware that this offer may change or be cancelled if you change employers 2there is a discrepancy that we are unable to resolve on the record before us between petitioner’s larp award notification letter and the financial aid notification acceptance letter as to the award year to which petitioner’s larp award pertained however such award year is not material to our resolving the issue presented in this case neither the janet l hoffman loan assistance repayment program nor the maryland higher education commission refinanced or agreed to assume all or part of petitioner’s law school loan in connec- tion with the grant to petitioner of petitioner’s larp award of dollar_figure at the time in petitioner was offered petitioner’s larp award the lender of petitioner’s law school loan was sun tech inc thereafter afsa became the owner of petitioner’s law school loan neither the original lender of petitioner’s law school loan nor any subsequent owner of that loan agreed that petitioner’s law school loan would be forgiven if petitioner were to work for the state’s attorney’s office petitioner’s larp award of dollar_figure was made by means of a dual-payee check dollar_figure dual-payee check made out to both petitioner and afsa petitioner used that check to make a payment on petitioner’s law school loan thereafter the owner of that loan issued a statement to petitioner indicating that it had credited dollar_figure against the principal of petitioner’s law school loan at no time after petitioner used the dollar_figure dual- payee check to make a payment on petitioner’s law school loan did the owner of that loan indicate to petitioner that it was forgiv- ing all or part of that loan petitioner filed form 1040a u s individual_income_tax_return for her taxable_year petitioner’ sec_2002 return in that return petitioner inter alia did not include in gross_income petitioner’s larp award of dollar_figure and claimed a student_loan_interest_deduction of dollar_figure respondent issued a notice_of_deficiency notice to peti- tioner for her taxable_year in that notice respondent determined to include in gross_income petitioner’s larp award of dollar_figure respondent also determined in the notice to reduce to dollar_figure the amount of the student_loan_interest_deduction that petitioner claimed in petitioner’ sec_2002 return discussion the only issue remaining for our consideration is whether petitioner is required to include in gross_income for petitioner’s larp award of dollar_figure in support of her position that she is not required to include in gross_income for petitioner’s larp award of dollar_figure petitioner relies on sec_108 according to petitioner looking to both the language of the sec_108 and the award letter for the larp both specify that the person receiving the financial award must work in a specified employment in the case of the larp it is full-time employment with the state_or_local_government or non profit organization look- ing to the cch explanation of sec_3in the petition and at trial petitioner made no allega- tions or arguments with respect to respondent’s determination in the notice to reduce the amount of the student_loan_interest_deduction that she claimed in petitioner’ sec_2002 return we conclude that petitioner does not dispute that determination sec_108 for further guidance of the intent of that section it states in order to ensure the professional participation in public service activities many educational organizations sponsor programs which offer stu- dents an opportunity to be discharged partially or completely from their student loans by work- ing for a period of time in a public serviced organization cch--standard federal tax reports both sec_108 and the larp award an individual for working in a public service_organization in lieu of working in the private sector the language of the section f must be examined for guidance it says in general gross_income does not include any amount if such dis- charge was pursuant to a provision of such loan sec_108 the use of the phrase in gen- eral in and of itself implies that the rule is the general_rule but not exhaustive of all situation to which f can apply the language allows for pro- grams such as the janet l hoffman larp to fall within the code section without the section requiring rewriting nowhere in code sec_108 does the language state that the discharged amount must be pursuant to a provision in the loan emphasis added due to the fact that the language purposefully is not exact allowing for other possible programs pro- grams which may not have been in existence when the code section was drafted coupled with the cch explana- tion and requirements of the janet l hoffman larp it is petitioner’s position that the award received through the larp should be treated as a discharge_of_indebtedness and therefore non taxable_income the very spirit of f is to ensure that professionals participate in public service employment rather than working in the private sector this is advanced by the janet l hoffman loan assistance program’s award of money which is directly applied to petitioner’s enor- mous student_loan debt although petitioner certainly received a benefit by receiving the award so too the state of maryland benefits by ensuring professional participation in public service activities such as working for the state’s attorney’s office the lan- guage of the sec_108 is general to provide a template from which to make deci- sions thus allowing for programs such as the janet l hoffman larp to be governed by it both the letter of the law and the spirit of the law is served by making the award money received non taxable thus allowing professionals to serve the public and still be able to pay their debt reproduced literally respondent counters petitioner’s argument under sec_108 as follows her petitioner’s argument glosses over the fact that the award is not a discharge_of_indebtedness even if the award were considered to be a discharge of indebt- edness it would not be excludible from income under sec_108 under the plain language of the stat- ute petitioner attempts to avoid the language of the statute by arguing that the intent of the award falls within the intent behind the law she fails to recognize that this reading of sec_108 is without foundation we turn first to sec_108 on which petitioner relies that section provides sec_108 income_from_discharge_of_indebtedness f student loans -- in general --in the case of an individual gross_income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of any student_loan if such discharge was pursuant to a provi- sion of such loan under which all or part of the in- debtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employ- ers student_loan --for purposes of this subsection the term student_loan means any loan to an individual to assist the individual in attending an educational_organization described in sec_170 made by-- a the united_states or an instrumentality or agency thereof b a state territory or possession_of_the_united_states or the district of columbia or any political_subdivision thereof c a public benefit corporation-- i which is exempt from taxation under sec_501 ii which has assumed control_over a state county or municipal hospital and iii whose employees have been deemed to be public employees under state law or d any educational_organization described in sec_170 if such loan is made-- i pursuant to an agreement with any entity described in subparagraph a b or c under which the funds from which the loan was made were provided to such educational_organization or ii pursuant to a program of such educational_organization which is designed to encourage its students to serve in occupations with unmet needs or in areas with unmet needs and under which services provided by the students or former students are for or under the direction of a governmental_unit or an organization described in sec_501 and exempt from tax under sec_501 the term student_loan includes any loan made by an educational_organization described in sec_170 or by an organization exempt from tax under sec_501 to refinance a loan to an individual to assist the individual in attending any such educational_organization but only if the refinancing loan is pursuant to a program of the refi- nancing organization which is designed as described in subparagraph d ii exception for discharges on account of services performed for certain lenders --paragraph shall not apply to the discharge of a loan made by an organization described in paragraph d if the discharge is on account of services performed for either such organization petitioner’s reliance on sec_108 is misplaced income from the discharge_of_indebtedness is includible in gross_income sec_61 sec_108 provides certain exceptions to that treatment sec_108 entitled student loans establishes certain circumstances under which income from the discharge of a student_loan may be excluded from gross_income in no event may sec_108 apply unless there is in fact a discharge of a student_loan in the instant case petitioner received petitioner’s larp award of dollar_figure that award was to be and was used by petitioner to repay a portion of petitioner’s law school loan petitioner’s larp award did not discharge petitioner’s law school loan or any other student_loan that petitioner may have had 4petitioner’s reliance on the cch explanation of sec_108 also is misplaced that explanation is not binding on the court it merely represents the views of the publisher of the publication cch standard federal tax reporter 5assuming arguendo that petitioner’s larp award of dollar_figure were to constitute a discharge of a portion of petitioner’s law school loan sec_108 would not in any event permit petitioner to exclude that award from her gross_income for that is because as petitioner acknowledged at trial petitioner’s law school loan did not contain provisions under which all or part of the indebtedness of the individual would be continued we now address petitioner’s argument that sec_108 sets forth a general_rule that is not exhaustive of all situation s to which section f can apply as petitioner correctly points out sec_108 sets forth a general_rule that excludes from gross_income any income from the discharge of a student_loan but that general_rule applies only if the requirements of that section are satisfied only congress may provide exceptions to the general_rule that it prescribed in sec_108 congress did so in sec_108 entitled exception for discharges on account of services performed for certain lenders sec_108 precludes the application of the general_rule of sec_108 ie precludes the exclusion_from_gross_income of any income from the discharge of a student_loan that otherwise meets the requirements of sec_108 if such discharge of a student_loan made by an organization described in sec_108 was on account of services performed for such organization we turn finally to petitioner’s argument that the court should be guided by not only the letter but also the spirit of sec_108 the court must follow the law as written by continued discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers sec_108 the term certain professions to which sec_108 applies are medicine nursing and teaching porten v commissioner tcmemo_1993_73 n citing staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print congress congress carved out an exception in sec_108 to the requirement in sec_61 that income from the discharge_of_indebtedness must be included in gross_income congress carefully prescribed the requirements that must be satisfied in order to have the exception in sec_108 apply to income from the discharge of a student_loan exclusions from income must be narrowly construed 515_us_323 petitioner’s larp award of dollar_figure does not satisfy the requirements of sec_108 consequently sec_108 does not apply to that award on the record before us we find that petitioner must include in her gross_income for her taxable_year petitioner’s larp award of dollar_figure to reflect the foregoing and petitioner’s concession decision will be entered for respondent
